In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                               No. 17-264V
                                           (not to be published)

*************************
SHARON CAIN,               *
                           *                                                Chief Special Master Corcoran
               Petitioner, *
                           *
          v.               *                                                Filed: April 5, 2022
                           *
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
               Respondent. *
                           *
*************************

Joseph A. Vuckovich, Maglio Christopher & Toale, P.A., Washington, DC, for Petitioner.

Alexis B. Babcock, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                   DECISION GRANTING ATTORNEY’S FEES AND COSTS 1

        On February 23, 2017, Sharon Cain filed this action seeking compensation under the
National Vaccine Injury Compensation Program (the “Program”), alleging a left shoulder injury
after receipt of the flu vaccine. 2 ECF No. 1. Although an entitlement hearing was held in the matter
on May 18, 2021, prior to a decision the parties filed a Stipulation as to a damages award, which
was entered on December 29, 2021. Decision, dated Dec. 29, 2021 (ECF No. 79).

       Petitioner has now filed a motion for a final award of attorney’s fees and costs. Motion,
dated Mar. 29, 2022 (ECF No. 84) (“Fees Mot.”). Petitioner requests $161,009.00 ($146,260.40

1
  Because this Decision contains a reasoned explanation for my actions in this case, it must be posted on the United
States Court of Federal Claims website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012).
As provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the Decision’s inclusion of certain
kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within which
to request redaction “of any information furnished by that party: (1) that is a trade secret or commercial or financial
in substance and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will
be available to the public. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) [hereinafter “Vaccine Act” or “the
Act”]. Individual section references hereafter will be to § 300aa of the Act (but will omit that statutory prefix).
in fees, plus $14,748.60 in costs), based on all work performed on the matter by four attorneys
(Mr. Joseph Vuckovich, Ms. Jessica Olins, Ms. LeeAnne Pedrick, and Mr. Altom M. Maglio), and
several paralegals. Ex. 38. Respondent reacted to the final fees request on March 30, 2022.
Response, dated Mar. 30, 2022 (ECF No. 85) (“Response”). Respondent states that the Petitioner
has “satisfied the statutory requirements for an award of attorneys’ fees and costs are met in this
case,” and asks that I exercise my discretion in determining a reasonable award for attorneys’ fees
and costs. Response at 2–3. Petitioner submitted a reply on March 30, 2022. Reply, dated Mar. 30,
2022 (ECF No. 86) (“Reply”).

        For the reasons set forth below, I hereby GRANT Petitioner’s motion, awarding fees and
costs in the total amount of $161,009.00 reflecting $146,260.40 in attorney’s fees and $14,748.60
in costs.

                                           ANALYSIS


I.     Calculation of Fees

        Because this was a successful case resulting in compensation, the Petitioner is entitled to a
fees award under the Act. Determining the appropriate amount of the fees award is a two-part
process. The first part involves application of the lodestar method— “multiplying the number of
hours reasonably expended on the litigation times a reasonable hourly rate.” Avera v. Sec’y of
Health & Hum. Servs., 515 F.3d 1343, 1347–48 (Fed. Cir. 2008) (quoting Blum v. Stenson, 465
U.S. 886, 888 (1984)). The second part involves adjusting the lodestar calculation up or down to
take relevant factors into consideration. Id. at 1348. This standard for calculating a fee award is
considered applicable in most cases where a fee award is authorized by federal statute. Hensley v.
Eckerhart, 461 U.S. 424, 429–37 (1983).

        An attorney’s reasonable hourly rate is determined by the “forum rule,” which bases the
proper hourly rate to be awarded on the forum in which the relevant court sits (Washington, D.C.,
for Vaccine Act cases), except where an attorney’s work was not performed in the forum and there
is a substantial difference in rates (the so-called “Davis exception”). Avera, 515 F.3d at 1348
(citing Davis Cty. Solid Waste Mgmt. & Energy Recovery Special Serv. Dist. v. U.S. Envtl. Prot.
Agency, 169 F.3d 755, 758 (D.C. Cir. 1999)). A 2015 decision established the hourly rate ranges
for attorneys with different levels of experience who are entitled to the forum rate in the Vaccine
Program. See McCulloch v. Sec’y of Health & Hum. Servs., No. 09-293V, 2015 WL 5634323, at
*19 (Fed. Cl. Spec. Mstr. Sept. 1, 2015).




                                                 2
       Petitioner requests the following rates for her attorneys and support staff, based on the
years work was performed:


 Attorney         2016        2017       2018        2019        2020        2021        2022

Mr. Joseph      $275.00     $290.00     $300.00     $315.00    $345.00     $370.00     $385.00
Vuckovich

 Mr. Altom          -           -          -        $400.00        -           -
  Maglio

Ms. LeeAnne         -           -          -           -           -       $195.00     $220.00
  Pedrick

Ms. Jessica         -           -          -           -           -       $266.00     $290.00
  Olins

 Paralegal

   Ms.          $135.00         -       $148.00     $154.00    $160.00     $165.00     $170.00
 Kimberly
  Dutra

 Ms. Emily      $135.00     $145.00     $148.00        -           -           -
 Monahan

 Ms. Rosa           -       $145.00        -           -           -           -
 Salgado

Ms. Tammie          -       $145.00     $148.00        -           -           -
 Adeyanju

 Ms. Tara           -           -       $148.00        -           -           -
  Thorn

   Ms.              -           -          -        $154.00        -           -
 Katherine
  Ochoa
  Castillo

Ms. Mandy           -           -          -        $145.00        -           -
 Houston

See Ex. 38.

                                                3
        Mr. Vuckovich and the other Maglio Firm attorneys participating in this case practice in
Washington, DC, which is within the forum. 3 Accordingly, they are entitled to the rates established
in McCulloch. See Webb v. Sec’y of Health & Hum. Servs., No. 16-1627V, 2019 WL 2153278, at
*2 (Fed. Cl. Spec. Mstr. Nov. 9, 2018). The rates requested for all attorneys and paralegals are also
consistent with what has previously been awarded for their time, in accordance with the Office of
Special Masters’ fee schedule and previous interim fees decision in this case as well. 4 Arya v. Sec’y
of Health & Hum. Servs., No. 17-425V, 2021 WL 5854061 at *2 (Fed. Cl. Spec. Mstr. Nov. 22,
2021) (awarding Mr. Vuckovich’s rates from 2017–2021); Nore v. Sec’y of Health & Hum. Servs.,
No. 20-0919V, 2021 WL 6285673 at *2 (Fed. Cl. Spec. Mstr. Nov. 30, 2021) (awarding Ms.
Pedrick’s 2021 requested rate); Kahn v. Sec’y of Health & Hum. Servs., No. 19-182V, 2022 WL
854905 at *2 (Fed. Cl. Spec. Mstr. Feb. 16, 2022) (awarding Ms. Olins’s 2021 requested rate).
Other requested rates fit within the fees schedule even if they have not previously been awarded.
And I deem the time devoted to this matter over the course of over five years to be reasonable, so
all requested attorney and paralegal time will be awarded.

II.     Calculation of Attorney’s Costs

       Just as they are required to establish the reasonableness of requested fees, petitioners must
also demonstrate that requested litigation costs are reasonable. Presault v. United States, 52 Fed.
Cl. 667, 670 (2002); Perreira v. Sec’y of Dep’t of Health & Hum. Servs., 27 Fed. Cl. 29, 34 (1992).
Reasonable costs include the costs of obtaining medical records and expert time incurred while
working on a case. Fester v. Sec’y of Health & Hum. Servs., No.10-243V, 2013 WL 5367670, at
*16 (Fed. Cl. Spec. Mstr. Aug. 27, 2013). When petitioners fail to substantiate a cost item, such as
by not providing appropriate documentation to explain the basis for a particular cost, special
masters have refrained from paying the cost at issue. See, e.g., Gardner-Cook v. Sec’y of Health
& Hum. Servs., No. 99-480V, 2005 WL 6122520, at *4 (Fed. Cl. Spec. Mstr. June 30, 2005).

        Petitioner seeks $14,748.60 in costs, mostly for the expert opinion and testimony of Dr.
Benjamin Busfield. Ex. 39 at 1–2. The total request for Dr. Busfield’s work is $12,125.00, based
upon 24.25 hours of work at a rate of $500.00 per hour. Id. at 29, 44, 67. The rest of the requests
were for transcripts, postal costs, medical records, and reasonable travel. See id. I find all such
costs to have been reasonably incurred, and the expert rates to be acceptable and consistent with
what has been previously granted in prior Program cases. As noted, reasonable travel is allowed



3
 Although Mr. Maglio’s primary office is in Florida, it has previously been determined that this location should be
considered in forum. Dezern v. Sec’y of Health & Hum. Servs., No. 13-643V, 2016 WL 6678496 at *4 (Fed Cl.
Spec. Mstr. Oct. 14, 2016).
4
 OSM Attorneys’ Forum Hourly Rate Fee Schedules, https://www.uscfc.uscourts.gov/node/2914 (last visited Apr. 4,
2022).


                                                         4
by the statute. Gonzales v. Sec’y of Health & Hum. Servs., No. 91-905V, 1992 WL 92200 at *3
(Fed. Cl. Spec. Mstr. Apr. 10, 1992).

                                                 CONCLUSION

        Based on the foregoing, and in my discretion in determining the propriety of a final fees
award, I GRANT Petitioner’s Motion, awarding a total of $161,009.00 ($146,260.40 in attorney’s
fees, and $14,748.60 in costs). This shall be through a jointly payable check to Petitioner and her
attorney, Mr. Joseph Vuckovich. In the absence of a motion for review filed pursuant to RCFC
Appendix B, the Clerk of the Court SHALL ENTER JUDGMENT in accordance with the terms
of this decision. 5


         IT IS SO ORDERED.

                                                                /s/ Brian H. Corcoran
                                                                Brian H. Corcoran
                                                                Chief Special Master




5
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment if (jointly or separately) they file notices
renouncing their right to seek review.

                                                           5